DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/02/2021 Amendments/Arguments, which directly amended claims 1, 3-4, 6, 11, 13-4, 16, 21; and traversed the rejections of the claims of the 10/05/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-19 and 21 are allowed.
Regarding claims 1, 11, and 21, a position measurement device, method and product for correcting the position and error as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0150314 discloses an apparatus of a user equipment (UE) for supporting a higher data rate than a 4G communication system.  The apparatus includes a transceiver and a processor operatively coupled with the transceiver.  The processor is configured to broadcast a request signal for positioning the UE, receive response signals corresponding to the request signal from a plurality of UEs, based on received signal timings of the response signals and timing advance (TA) values of the plurality of UEs, select one of at least one UE set which is classified based on a distance from the UE, select three UEs from the selected set based on the TA values such that a triangular area comprising the three UEs as vertices covers the UE, and generate position information of the UE based on distances between the three UEs and the UE.
US 8,369,872 discloses a method for improved determination of the position of a user device in a mobile-radio network.  In combination with adjacent, second user devices, the method is intended to achieve a relatively-accurate positioning even if only a relatively-inaccurate positioning method is available for the user device itself, especially if the latter is disposed inside a building.  An absolute position of a second user device is determined with a first position-determining method.  A relative position of the first user device relative to the second user device is then determined with a second position-determining method.  Finally, the absolute position of the first user device is determined on the basis of the absolute position of the second user device and the relative position of the first user device relative to the second user device, wherein the first and the second position-determining methods are different methods.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646